t c memo united_states tax_court chad r baldwin petitioner v commissioner of internal revenue respondent docket no filed date chad r baldwin pro_se peter t mccary and a gary begun for respondent memorandum opinion nega judge this case is before the court on petitioner’s motion for litigation and administrative costs pursuant to sec_7430 and rule shellie h hart entered an appearance for petitioner on date and withdrew as petitioner’s counsel on date all section references are to the internal_revenue_code code in effect at continued respondent filed a response opposing petitioner’s motion and petitioner filed a reply to respondent’s response as discussed in detail below we conclude that respondent’s position in these proceedings was substantially justified and consequently we will deny petitioner’s motion background the following facts are based on the parties’ submissions and an evidentiary hearing on the matter some of the facts have been deemed stipulated pursuant to rule f by reason of petitioner’s failure to properly respond to an order to show cause petitioner resided in florida when his petition was filed in in addition to other employment petitioner worked as a salesperson for florida leisure products inc florida leisure florida leisure did not have a policy of reimbursing employees for business-related expenses on a timely submitted return for the tax_year petitioner deducted expenses for mileage for his personal vehicle travel_expenses business_expenses and meals and continued all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated proposed stipulations of fact were accepted as established by the court’s order on date entertainment_expenses in early respondent conducted an examination of petitioner’s tax_return and requested additional information from petitioner to substantiate the claimed employee business_expenses as well as items underlying other miscellaneous deductions after petitioner failed to respond to that request respondent sent him an audit report proposing certain adjustments with respect to these expenses and asked petitioner to respond to the report again petitioner did not respond by letter dated date respondent determined a deficiency in petitioner’s income_tax_liability specifically respondent determinated that petitioner was not entitled to his claimed employee_business_expense deduction and other miscellaneous deductions because petitioner did not establish that he had paid_or_incurred the underlying expenses in the tax_year and that the expenses were ordinary and necessary on date petitioner timely filed a petition with the court for redetermination of the deficiency on date respondent timely filed an answer maintaining the arguments in the notice_of_deficiency petitioner later claimed deductions for home_office expenses and increased amounts of business_expenses and meals and entertainment_expenses in an effort to resolve petitioner’s case without litigation respondent assigned it to the office of appeals the office of appeals contacted petitioner by letter dated date and explained its case handling process by letter dated date petitioner acknowledged receiving the september letter and stated that he would send documents to substantiate expenses underlying his claimed deductions sometime in date soon after an appeals officer scheduled a telephone conference with petitioner for date on date the appeals officer received a package of documents from petitioner including bank statements and a handwritten mileage log the appeals officer and petitioner held their scheduled telephone conference during which the appeals officer discovered that petitioner had reached a settlement in a lawsuit against his former employer midwest direct of canton inc mdi during the tax_year under the terms of the settlement mdi would pay petitioner dollar_figure and forgo dollar_figure of restitution payments due from him on date the appeals officer sent petitioner a proposed decision for a deficiency for the tax_year and asked him to respond by date petitioner did not accept the proposed deficiency by letter dated date the office of appeals informed petitioner that his case was being forwarded to respondent’s counsel for trial preparation the court set the case for trial during the trial calendar beginning on date in tampa florida on date respondent filed a motion for leave to file amendment to answer motion for leave and pleaded an increased deficiency based on petitioner’s failure to include the mdi settlement proceeds on his federal_income_tax return the court ordered petitioner to respond to respondent’s motion for leave on or before date petitioner did not timely respond by order dated date the court continued the case and directed petitioner to provide respondent with copies of all documents that he intended to present at trial in support of his case on or before date the court warned petitioner that any documents submitted thereafter might not be admitted at trial on date petitioner provided a packet of documents to respondent soon thereafter petitioner enlisted the help of community legal services of mid- florida in a letter dated date an attorney from this organization provided respondent with six pages of documentation related to petitioner’s claimed home_office expense deduction the attorney also stated that she would no longer be working on petitioner’s case on date petitioner sent respondent a letter stating i still haven’t sent you all of my receipts for tax_year i have a large stacked envelope of toll receipts that i dread having to photo copy sic as it will take all day and cost dollar_figure in ink and paper on date the court granted respondent’s motion for leave and filed respondent’s amendment to answer petitioner subsequently filed motions contesting respondent’s amendment to answer the court denied these motions on date shellie h hart entered an appearance as counsel for petitioner in the months following mr hart’s entry of appearance respondent completed a full analysis of petitioner’s documents and determined that he had properly substantiated his claimed deductions for the tax_year mr hart also notified respondent that petitioner’s mdi settlement proceeds were not taxable because petitioner was insolvent when mdi forgave his restitution payments the remainder of petitioner’s settlement proceeds which consisted of a cash payment of dollar_figure was not paid to petitioner until after his attorney subtracted attorney’s fees on date the court entered a stipulated decision signed by the parties indicating there is no deficiency in income_tax due from nor overpayment due to petitioner for the taxable_year on date petitioner filed the motion pending before the court prompting the court to vacate and set_aside the stipulated decision see rule f stating that disposition of motion for reasonable administrative and litigation costs shall be included in the decision entered in the case sec_7430 petitioner asserts that he is entitled to an award of dollar_figure for attorney’s fees and dollar_figure for out-of-pocket expenses for a total of dollar_figure petitioner also asserts that his federal_income_tax has been overpaid by dollar_figure and he is entitled to a refund discussion the parties agreed in a previously entered decision that there is no deficiency due from nor overpayment due to petitioner for the tax_year that decision was vacated only to permit petitioner to make a claim for costs by order dated date the court stated that to the extent that petitioner’s motion for costs claims that his tax for the tax_year was overpaid the claim is not properly raised and will not be considered therefore the sole issue before the court is petitioner’s motion for litigation and administrative costs sec_7430 permits the award of reasonable administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states in connection with the determination of any_tax interest or penalty under the code an award of reasonable administrative or litigation costs may be made where the taxpayer is the prevailing_party and did not unreasonably protract the administrative or judicial proceedings see sec_7430 b litigation costs may be awarded only if the taxpayer exhausted available administrative remedies see sec_7430 to be a prevailing_party a taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and meet certain net_worth requirements see sec_7430 and ii respondent concedes that petitioner substantially prevailed and meets the net_worth requirements respondent argues however that petitioner is not the prevailing_party because respondent was substantially justified in maintaining his position in the administrative and judicial proceedings respondent also argues that petitioner did not exhaust his administrative remedies that petitioner unreasonably protracted the judicial proceedings and that the fees requested are unreasonable as a general_rule the taxpayer in an administrative or court_proceeding is not treated as the prevailing_party if the commissioner establishes that the position_of_the_united_states was substantially justified see sec_7430 the position_of_the_united_states is in turn defined in sec_7430 as the position taken by the government in an administrative_proceeding as of the earlier of the date of receipt by the taxpayer of the notice of decision of the office of appeals or the date of the notice_of_deficiency the record does not reflect that the office of appeals ever issued a notice of decision before the issuance of the notice_of_deficiency accordingly respondent’s position in the administrative_proceeding was established as of date--the date of the notice_of_deficiency see sec_7430 fla country clubs inc v commissioner 122_tc_73 aff’d 404_f3d_1291 11th cir respondent’s position in the judicial proceedings was established by his answer filed on date and his amendment to answer filed on date see sec_7430 grant v commissioner 103_f3d_948 11th cir aff’g tcmemo_1995_374 huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part and remanding on other grounds tcmemo_1991_144 although the positions the commissioner takes in the administrative and judicial proceedings are normally considered separately the distinction is of little consequence when the commissioner takes the same position in both the notice_of_deficiency and in the answer see livingston v commissioner tcmemo_2000_387 the united states’ position is substantially justified if there is a reasonable basis for it both in law and in fact 487_us_552 whether the commissioner’s position was reasonable depends on all the facts known to him when he took positions in the administrative and judicial proceedings see 108_tc_430 85_tc_927 the fact that the commissioner eventually loses or concedes a case does not establish that his position was unreasonable see 92_tc_760 86_tc_962 a significant factor in determining whether the commissioner’s position is reasonable as of a given date is whether on or before that date the taxpayer has presented all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position 123_tc_202 sec_301_7430-5 proced admin regs respondent asserted in the notice_of_deficiency his administrative position that petitioner was not entitled to certain miscellaneous deductions after limitations because at the time petitioner did not establish that he had paid_or_incurred the underlying expenses in the tax_year and that the expenses were ordinary and necessary more than two years after petitioner received the notice of deficiency petitioner sent a letter to respondent stating that he had not submitted all of the relevant receipts for the tax_year it was not until more than three years after the notice_of_deficiency was issued that petitioner submitted all of the relevant documentation to respondent to prove his claims petitioner argues that he was allowed the same deductions for previous years the commissioner is not required however for any given year to allow a tax_benefit that was permitted for a previous or subsequent year see eg 877_f2d_624 n 7th cir aff’g tcmemo_1987_ 113_tc_158 the commissioner is entitled to maintain his position until adequate substantiation is received and verified newman v commissioner tcmemo_2012_74 hall v commissioner tcmemo_2003_159 aff’d 118_fedappx_308 9th cir accordingly we find that respondent’s administrative position had a reasonable basis in fact and law and therefore was substantially justified respondent’s litigation position in his answer was the same position he took during the administrative_proceeding and there is no indication that any developments between the time he issued the notice_of_deficiency and the time he filed his answer would render his litigating position any less justified therefore respondent was substantially justified in the litigation position taken in his answer see cooley v commissioner tcmemo_2012_164 later respondent amended his answer to account for petitioner’s mdi settlement proceeds when respondent filed the amendment to answer he did not know that petitioner was insolvent at the time of the settlement it was not until several months after the court filed respondent’s amendment to answer that petitioner’s attorney mr hart introduced the issue of petitioner’s insolvency and the application of a relevant code section to make the debt forgiveness nontaxable on the basis of the facts available to respondent at the time the amendment to answer was filed as well as the longstanding legal precedent that forgiven debt is generally taxable_income respondent’s litigation position had a reasonable basis in both law and fact and therefore was substantially justified see maggie mgmt co v commissioner t c pincite we also note that respondent timely conceded that petitioner had no deficiency after receiving all the relevant documents to substantiate petitioner’s expenses and being informed by mr hart of petitioner’s insolvency at the time of the settlement in the light of our conclusions that respondent’s administrative and litigation positions were substantially justified we need not reach respondent’s arguments that petitioner failed to exhaust administrative remedies and unreasonably protracted the proceedings and that the fees requested are unreasonable to reflect the foregoing petitioner’s motion for an award of administrative and litigation costs will be denied an appropriate order and decision will be entered
